RAYFIEL, District Judge.
The complaint herein alleges two causes of action: the first, on a policy issued by the defendant, Commercial Travelers Mutual Accident Association of America, hereinafter called “Commercial”, and the second, on a policy issued by the defendant, Mutual Benefit Health and Accident Association, hereinafter called “Mutual”.
The defendant, “Commercial” is a New York corporation and the defendant “Mutual” a Nebraska corporation. The latter, after the service of the complaint upon it, caused the action to be removed to this court. The cause of action against “Mutual” was thereafter discontinued, leaving only the cause of action against “Commercial”.
The plaintiff now moves to remand this case to the New York Supreme Court, County of Kings, from which it was removed to this court.
*199This appears to be a case in which the court should exercise its discretion under section 1441 (c) of Title 28 U.S.C., to “remand all matters not otherwise within its original jurisdiction.” It is a controversy between citizens of the State of New York, over which this court would have had no jurisdiction if it had not been joined with the cause of action against the Nebraska corporation. Accordingly, the motion to remand is in all respects granted.
Settle order on notice.